      Case 1-19-40820-cec            Doc 190        Filed 11/12/19   Entered 11/12/19 16:50:15




ARCHER & GREINER, P.C.                                               Hearing Date: November 13, 2019
630 Third Avenue                                                     Hearing Time: 2:30 P.M.
New York, New York 10017
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for Northeast Brooklyn Partnership,
Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                               Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                      Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                          (Jointly Administered)

               Debtors.

----------------------------------------------------------x

                                EXHIBIT A TO
                    DECLARATION OF JEFFREY E. DUNSTON
                 IN SUPPORT OF CONFIRMATION OF AMENDED
            CHAPTER 11 PLAN OF NORTHEAST BROOKLYN PARTNERSHIP
                       Case 1-19-40820-cec                       Doc 190          Filed 11/12/19     Entered 11/12/19 16:50:15




                   In re Northeast Brooklyn Partnership, Chapter 11 Case No. 19-40822
                        Schedule of Claims/Proposed Uses (Estimates/Assumptions)                                                                           DRAFT
                              SOURCES                                                                                                           AMOUNT
Sale
                                                                                                                                                          $4,300,000.00



                                  USES                                     As of February 11, 2019   Interest Rate                               As of December 11, 2019
Secured Creditors Claims: [100 cents on the Dollar]
NYC Department of Housing Preservation & Development                                 $2,701,622.14      16.00%                                             $2,978,486.08
NYC Department of Housing Preservation & Development                                  $486,621.33       16.00%                                              $540,911.90
NYC Department of Finance                                                               $93,596.97      18.25%                                               $107,831.51
NYC Department of Finance                                                                $2,740.56       1.14%                                                 $2,766.60
NYC Office of Administrative Trials and Hearings                                           $400.00       9.00%                                                   $430.00
NYC Water Board                                                                         $88,819.14       7.00%                                                $94,000.26
NYC Commissioner of Finance                                                                $485.41       2.35%                                                  $494.92
IRS (*)                                                                                      $0.00                                                                 $0.00
                                                                                                                     Subtotal = $3,724,921.26
Administrative Professional Claims: [100 cents on the Dollar]
Archer & Greiner, P.C. (Counsel)                                                             $0.00                                                          $350,000.00
Sperber, Denenberg & Kahan LLP (Landlord-Tenant Counsel)                                     $0.00                                                            $5,000.00
Abrams Fensterman (Real Estate Transactional Counsel)                                        $0.00                                                           $26,000.00
Office of the U.S. Trustee Fee                                                               $0.00                                                           $44,000.00
CPEX Real Estate Broker Fee                                                                  $0.00                                                           $86,000.00
                                                                                                                     Subtotal = $511,000.00
General Unsecured Claims: [~30 cents on the Dollar]
Advantage Wholesale Supply                                                               $7,645.20                                                            $2,501.80
All County Sewer & Drain, Inc.                                                             $530.76                                                              $173.68
Anthony Installation Inc.                                                                $1,130.40                                                              $369.91
B & M Utica Ave. Locksmith Inc.                                                            $272.19                                                               $89.07
Borinquen Exterminatinc Company Inc.                                                       $600.00                                                              $196.34
BXTERMINATOR                                                                             $1,435.16                                                              $469.64
CohnReznick LLP                                                                         $10,425.00                                                            $3,411.45
Con Ed                                                                                   $2,042.29                                                              $668.31
E & S Maintenance                                                                        $6,009.80                                                            $1,966.63
Eldon V Lessie                                                                           $2,759.00                                                              $902.85
Ever-Ready Fire Sprinkler, Inc                                                             $900.00                                                              $294.51
Falcon Power Installers                                                                  $1,350.95                                                              $442.08
Frank Kennedy, R.A.                                                                        $500.00                                                              $163.62
Hartford Steam Boiler                                                                      $140.00                                                               $45.81
Ivan Armstrong                                                                          $12,646.00                                                            $4,138.24
J.Alam Home Improvement, Inc.                                                            $6,200.00                                                            $2,028.87
Leema Plumbing & Heating                                                                   $240.00                                                               $78.54
MDG Design & Construction LLC (*)                                                            $0.00                                                                $0.00
Mobilink Wireless                                                                          $182.28                                                               $59.65
National Grid                                                                           $13,012.91                                                            $4,258.31
NEBHDCo (+)                                                                             $79,793.75                                                           $26,111.49
New York Water Management                                                                $4,002.05                                                            $1,309.62
Raymond Ballard Apartments HDFC (+)                                                     $10,000.00                                                            $3,272.37
Rosenblum and Bianco                                                                    $17,174.53                                                            $5,620.15
S.D.L. Appliance Repair Service                                                          $5,128.03                                                            $1,678.08
SiteCompli, LLC                                                                          $3,363.50                                                            $1,100.66
Sperber Denenberg & Kahan, P.C. [Pre-Petiton]                                            $3,807.50                                                            $1,245.96
Superior Maintenance Supply                                                              $4,526.02                                                            $1,481.08
                                                              Subtotal =               $195,817.32                   Subtotal = $64,078.73
                                                   PROJECTED TOTAL =                 $3,570,102.87                                                         $4,299,999.99

                PROJECTED ALLOWED CLAIMS; ALL RIGHTS RESERVED; ALL NUMBERS ARE ESTIMATES SUBJECT TO VERIFICATION AND RECONCILIATION AS OF CLOSING.
                                                               (+) DENOTES AN AFFILIATE OF THE DEBTOR
                                          (*) PROVIDED DOCUMENTATION SHOWING NO AMOUNTS OWED ON THE PETITION DATE
